Name: COMMISSION REGULATION (EC) No 1334/96 of 9 July 1996 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy;  trade;  trade policy
 Date Published: nan

 10. 7. 96 EN Official Journal of the European Communities No L 171 /21 COMMISSION REGULATION (EC) No 1334/96 of 9 July 1996 altering the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), and in particular Article 13 (8) thereof, Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 1298/96 (3); Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered; Whereas the corrective amount must be fixed according to the same procedure as the refund; whereas it may be altered in the period between fixings; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 150/95 Q, are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (6), as last amended by Regulation (EC) No 2853/95 0, HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 which is appli ­ cable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 10 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. 0 OJ No L 166, 5 . 7. 1996, p. 34. 4 OJ No L 387, 31 . 12 . 1992, p. 1 . (5) OJ No L 22, 31 . 1 . 1995, p. 1 . (6) OJ No L 108 , 1 . 5 . 1993, p. 106. 0 OJ No L 299, 12. 12. 1995, p. 1 . No L 171 /22 EN Official Journal of the European Communities 10 . 7. 96 ANNEX to the Commission Regulation of 9 July 1996 altering the corrective amount applicable to the refund on cereals (ECU / tonne) Product code Destination (') Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 6th period 1 0709 90 60 000 0712 90 19 000         1001 10 00 200       _  1001 10 00 400         1001 90 91 000         1001 90 99 000         1002 00 00 000 01 0 0 0 ,0 0   1003 00 10 000         1003 00 90 000         1004 00 00 200         1004 00 00 400 01 0 0 0 0 0   1005 10 90 000         1005 90 00 000         1007 00 90 000       _  1008 20 00 000         1101 00 11 000         1101 00 15 100         1101 00 15 130    -=      1101 00 15 150         1101 00 15 170         1101 00 15 180         1101 00 15 190         1101 00 90 000         1102 10 00 500         1102 10 00 700         1102 10 00 900        1103 11 10 200 01 0 - 1,95 - 3,90 - 5,85 - 7,80   1103 11 10 400         1103 11 10 900         1103 11 90 200  .        1103 11 90 800         (') The destinations are identified as follows : 01 all third countries. NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7 . 1992, p. 20).